DETAILED ACTION
This communication is response to the application filed 11/25/2019. Claims 1-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 and 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first unit”, “second unit”, “data management unit” in claims 1-6 and 8-16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-6 and 8-16, the claim limitations “first unit connectable to”, “second unit connectable”, “data management unit connected to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “first unit”, “second unit”, “data management unit” coupled with functional language “to send/receive/transfer”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The claimed “first unit” is merely a means to send/receive/transfer, the claimed “second unit” is merely a to send/receive/transfer, and the claimed “data management unit” is merely a means to send/receive/transfer, therefore said claim limitations are nothing more than generic placeholders that are substitutes for the term “means”. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.S. 112, sixth paragraph, claims 1-6 and 8-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification fails to disclose the specific algorithm to perform the above functions and a general purpose computer or microprocessor programmed with the algorithm.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claim 6, the claim recite the limitation "the first and/or second symbols" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no second symbol recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2015/0156286 to Blair (hereafter Blair).

Regarding claim 1, Blair discloses a device for coupling a fieldbus to a local bus (see Blair, Fig 1, fieldbus having PLC 100 and protocol MODBUS; ¶ 0020 and ¶ 0040) for connecting to at least one data bus subscriber (see Blair, Fig 1; ¶ 0020), the local bus being a ring bus, the device comprising: 
a first unit connectable to the fieldbus and adapted to send and receive data via the fieldbus (see Blair, Fig 4B, steps 411 and 423; ¶ 0054 and ¶ 0066); 
a second unit connectable to the local bus and adapted to send and receive data via the local bus (see Blair, Fig 4B, steps 417 and 419; ¶0058 and ¶ 0060) in at least one data packet (see Blair, ¶ 0025: HART packet); 
a data management unit connected to the first unit and the second unit (see Blair, Fig 4B, steps 415 and 421; ¶ 0057 and ¶ 0062), the data management unit being adapted to transfer first symbols from data received via the first unit to the second unit in a sequence-dependent manner (see Blair, Fig 4B, steps 411-417: HART command; ¶ 0054-¶ 0058); and 
the second unit being adapted to send at least one data packet including the first symbols on the local bus (see Blair, Fig 4B, step 417; ¶ 0025: HART packet; ¶ 0058).

Regarding claim 2, Blair discloses the device according to claim 1, wherein the data management unit is adapted to prepend and/or append additional symbols to the first symbols (see Blair, ¶ 0026: HART address).

Regarding claim 3, Blair discloses the device according to claim 1, wherein the data management unit is adapted to temporarily store the first symbols (see Blair, Fig 4B, buffering loop in steps 411-413; ¶0055; ¶ 0056).

Regarding claim 4, Blair discloses the device according to claim 1, wherein the second unit is adapted to generate the at least one data packet comprising the first symbols and to send the at least one data packet on the local bus (see Blair, Fig 4B, steps 415 and 417: reassemble the HART command and transmit the HART command; ¶ 0057 and ¶ 0058).

Regarding claim 5, Blair discloses the device according to claim 1, wherein the second unit is adapted to receive at least one data packet from the local bus, and wherein the at least one data packet contains second symbols (see Blair, Fig 4B, step 419; ¶ 0060).

Regarding claim 6, Blair discloses the device according to claim 1, wherein the second unit is additionally adapted to manipulate the first and/or second symbols (see Blair, Fig 4B, steps 415 and 417: reassemble the HART command and transmit the HART command; ¶ 0057 and ¶ 0058).

Regarding claim 8, Blair discloses the device according to claim 1, wherein the data management unit comprises a first master interface that is connected to a slave interface of the first unit, and/or wherein the data management unit comprises a second master interface that is connected to a slave interface of the second unit (see Blair, ¶ 0024 and ¶ 0029: device 105 as mater for both buses; therefore, only the data management unit can be the only possible master in the device 105, and therefore both communication units can only be slaves).

Regarding claim 9, Blair discloses the device according to claim 8, wherein the data management unit comprises a first data transfer unit, wherein the first data transfer unit is adapted to read the first symbols from a buffer of the first unit via the first master interface based on first instructions, and write these symbols into a buffer of the second unit via the second master interface (see Blair, Fig 4B, steps 413 and 415; ¶ 0056 and ¶ 0057).

Regarding claim 11, Blair discloses the device according to claim 1, wherein the data management unit comprises a second data transfer unit, wherein the second data transfer unit is adapted to read second symbols from a buffer of the second unit via the second master interface based on second instructions, and to write these symbols into a buffer of the first unit via the first master interface (see Blair, Fig 4B, steps 419 and 421; ¶ 0060 and ¶ 0062).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0156286 to Blair (hereafter Blair) in view of US Patent 6,839,347 to Ishida et al. (hereafter Ishida).

Regarding claim 7, Blair discloses the device according to claim 4, but does not explicitly disclose wherein cycle times of a cycle frame for the at least one data packet are adapted to the cycle times of the fieldbus.
However, Ishida discloses wherein cycle times of a cycle frame for the at least one data packet are adapted to the cycle times of the fieldbus (see Ishida, Fig 1C; Col 7 lines 4-9; Col 8 lines 48-54).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein cycle times of a cycle frame for the at least one data packet are adapted to the cycle times of the fieldbus as taught by Ishida and incorporate it into the system of Blair to achieve efficient data transfer system (see Ishida, Col 1 lines 46-62).

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0156286 to Blair (hereafter Blair) in view of US Pub. 2017/0171000 to ANDERSON et al. (hereafter Anderson).

Regarding claim 10, Blair discloses the device according to claim 9, but does not explicitly disclose wherein the data management unit is adapted to send the received first symbols to the second unit via the second master interface using the first data transfer unit when a validity of the received first symbols is indicated.
However, Anderson discloses wherein the data management unit is adapted to send the received first symbols to the second unit via the second master interface using the first data transfer unit when a validity of the received first symbols is indicated (see Anderson, ¶ 0014: The at least one transmitter controls the at least one communication interface to transmit a first symbol from a predetermined plurality of symbols to the at least one receiver. The at least one receiver controls the at least one communication interface to receive the first symbol and compares the first symbol to the predetermined plurality of symbols to determine that the first symbol is valid. The at least one transmitter selects a second symbol from the predetermined plurality of symbols, the second symbol being different from the first symbol, to encode digital data based on a predetermined relationship between the first symbol and the second symbol and controls the at least one communication interface to transmit the second symbol from the predetermined plurality of symbols to the at least one receiver thereby encoding the digital data to the at least one receiver. The at least one receiver controls the at least one communication interface to receive the second symbol, compares the second symbol to the predetermined plurality of symbols to determine that the second symbol is valid, and decodes the encoded digital data based on the predetermined relationship between the first symbol and the second symbol).


Regarding claim 12, Blair discloses the device according to claim 11, but does not explicitly disclose wherein the data management unit is adapted to write the second symbols into the buffer of the first unit via the first master interface using the second data transfer unit when a validity of the second symbols is indicated.
However, Anderson discloses wherein the data management unit is adapted to write the second symbols into the buffer of the first unit via the first master interface using the second data transfer unit when a validity of the second symbols is indicated (see Anderson, ¶ 0014).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson to improve the efficiency of the digital communication system (see Anderson, ¶ 0004).

Regarding claim 13, Blair discloses the device according to claim 1, but does not explicitly discloses further comprising a computing unit adapted to control the first unit and/or the data management unit and/or the second unit and/or to evaluate the first and second symbols.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson to improve the efficiency of the digital communication system (see Anderson, ¶ 0004).

Regarding claim 14, Blair discloses the device according to claim 1, Blair discloses receiving data packet via fieldbus and local bus but does not explicitly discloses wherein the first unit is adapted to check the validity of the data packets received via the fieldbus, and the second unit is adapted to check the validity of the data packets received via the local bus.
However, Anderson discloses checking the validity of the data packet received (see Anderson, ¶ 0008; ¶ 0014; ¶ 0042).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0156286 to Blair (hereafter Blair) in view of US Pub. 2005/0114577 to Beckoff et al. (hereafter Beckoff).

Regarding claim 15, Blair discloses the device according to claim 1, Blair does not explicitly disclose wherein the first unit is adapted for serial sending and receiving of data via the fieldbus, wherein the second unit is adapted for serial sending and receiving of data via the local bus, wherein the data management unit is connected to the first unit via a parallel bus, and wherein the data management unit is connected to the second unit via a parallel bus.
However, Beckoff discloses wherein the first unit is adapted for serial sending and receiving of data via the fieldbus, wherein the second unit is adapted for serial sending and receiving of data via the local bus (see Beckoff, ¶ 0035: serial bus; ¶ 0041; ¶ 0044), wherein the data management unit is connected to the first unit via a parallel bus, and wherein the data management unit is connected to the second unit via a parallel bus (see Beckoff, ¶ 0053: Through this allocation of process data to the process images circulating on the field bus, this allocation, being shown schematically in FIG. 4, performed by the respective interface units in parallel in all of the slave devices, the load on the field-bus switch-on device in the field-bus system is reduced significantly).


Regarding claim 16, Blair discloses the device according to claim 1, wherein the first unit is a first logic circuit for communication with the fieldbus, wherein the second unit is a second logic circuit for communication with the local bus (see Blair, Fig 4B, steps 411, 417, 419 and 423; ¶ 0054; ¶0058; ¶ 0060; ¶ 0066), and Blair does not explicitly disclose wherein the first logic circuit and the second logic circuit are adapted to perform computational operations independently of one another.
However, Beckoff discloses wherein the first logic circuit and the second logic circuit are adapted to perform computational operations independently of one another (see Beckoff, ¶ 0044: The transmitter 21 and the receiver 22 of the master device 2 are connected to the field-bus switch-on device 23 in the master device 2, which implements the overall bus protocol and which controls data transfer via the field bus. This field-bus switch-on device 23 is connected by means of an interface to a data-processing unit in the master device 2, in order to transfer to the master device 2 the input process images necessary for processing the control tasks, or to receive the output process images generated by the master device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2008/0123522 to Elliot et al. discloses redundancy coupler for industrial communications networks.
US Patent 10,296,483 to Vogt et al. discloses fieldbus network with two-wire loop.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464